United States Court of Appeals
                      For the First Circuit

No. 11-2086

                         LUIS G. ESCOBAR,

                           Petitioner,

                                v.

              ERIC H. HOLDER, JR., ATTORNEY GENERAL,

                           Respondent.


                 PETITION FOR REVIEW OF AN ORDER

               OF THE BOARD OF IMMIGRATION APPEALS


                              Before

                 Torruella, Boudin and Thompson,

                         Circuit Judges.


     Carlos E. Estrada on brief for petitioner.
     Shahrzad Baghai, Office of Immigration Litigation, Civil
Division, Department of Justice, Stuart F. Delery, Acting Assistant
Attorney General, Civil Division, and Terri J. Scadron, Assistant
Director, Office of Immigration Litigation, on brief for
respondent.




                         October 22, 2012
           BOUDIN, Circuit Judge.       Luis Escobar, a citizen of

Guatemala, seeks review of a decision by the Board of Immigration

Appeals ("BIA") denying his applications for asylum, statutory

withholding of removal and protection under the Convention Against

Torture.   In June 1989 Escobar, then age 18, arrived in the United

States. Four years later, he applied for asylum, asserting that he

had fled his native country due to political persecution after

Guatemalan   police   had   accused    him   of   being   a   "guerrilla

sympathizer."

           In March 2006, after the Department of Homeland Security

began removal proceedings against him, Escobar offered a different

version of his claim in an updated application and in testimony in

the immigration court proceeding.      Escobar now says that he left

the country because he feared persecution by guerillas whose

recruitment efforts he had twice resisted.        He also described an

incident in which guerrillas allegedly bombed a bus driven by his

father, a second incident in which he and his mother witnessed

guerrilla activity during a bus ride and a subsequent bus ride in

which guerrillas robbed his mother.

           On these premises, Escobar argued that he was the victim

of past political persecution and that, if returned to Guatemala,

he would also be subject to persecution on account of "membership

in a particular social group," namely, "the particular social group

of Guatemalan nationals repatriated from the United States."         The


                                 -2-
IJ denied relief, finding that Escobar was a "credible witness" but

that the facts did not support his asylum application or other

claims for relief. The BIA affirmed based on the IJ's decision and

Escobar now petitions for review in this court.

          This entails review of the IJ's rationale, since the BIA

accepted it without alteration.          Seng v. Holder, 584 F.3d 13, 17

(1st Cir. 2009).   The IJ's factual findings stand if supported by

substantial evidence, id., while on questions of law we afford

"appropriate   deference"   but    not       carte   blanche   to   immigration

authorities.    Lobo v. Holder, 684 F.3d 11, 16 (1st Cir. 2012)

(quoting Sok v. Mukasey, 526 F.3d 48, 53 (1st Cir. 2008)).                Under

the statute, asylum depends on showing a well-founded fear of

future   persecution   based      on    a     protected   ground.       INA   §

101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A) (2006); Lobo, 684 F.3d at

16.

          The two statutory bases for persecution invoked here are

"membership in a particular social group" and "political opinion."

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A); see also 8 C.F.R.

§ 1208.13(b)(1)-(2) (2012). Past persecution on a protected ground

gives rise to a "rebuttable presumption that a well-founded fear of

future persecution endures."       Guerrero v. Holder, 667 F.3d 74, 77

(1st Cir. 2012); see also 8 C.F.R. § 1208.13(b)(1).                   The past

persecution on which Escobar principally relies is reflected in two

incidents in which, he says, guerillas attempted to recruit him.



                                       -3-
            The first occurred in May 1985 when Escobar was 14 or 15

years old and guerrillas came to his school to gather new recruits.

Escobar's updated application also asserts that in 1988 guerrillas

appeared while he was visiting his grandparents and threatened to

kill him if he refused to join their forces, although Escobar does

not mention this incident in his testimony.      In neither case is

there any indication that the guerrillas targeted Escobar because

of his political opinions, real or imputed, so neither incident

suggests past persecution on a protected ground.     See Tobon-Marin

v. Mukasey, 512 F.3d 28, 31 (1st Cir. 2008).

            Nor do any of the bus incidents support an inference that

Escobar or either parent was persecuted based on their political

opinions.     His father was driving a bus that was bombed by

guerrillas in 1980, but nothing indicates that the guerrillas

specifically targeted Escobar's father.     He and his mother, while

riding a public bus in 1988, merely witnessed a fight between

guerrillas and the authorities.     And on yet another bus ride in

1993, guerrillas robbed his mother and other passengers, but there

is no suggestion that she was singled out.

            Escobar's father and mother, like Escobar himself, appear

to have been victims of the "general harm attributable to the

widespread civil strife that plagued Guatemala during that time,"

but the record does not show that they were "persecuted on an

individual basis."    Velasquez v. Ashcroft, 342 F.3d 55, 58 (1st



                                 -4-
Cir. 2003).   Evidence of "widespread violence . . . affecting all

citizens" is not enough to establish persecution on a protected

ground.   Maryam v. Gonzales, 421 F.3d 60, 63 (1st Cir. 2005).

           Whatever Escobar's subjective fear of persecution, he has

not shown "an objectively reasonable basis for that fear."        Gilca

v. Holder, 680 F.3d 109, 115 (1st Cir. 2012) (quoting Lopez Perez

v. Holder, 587 F.3d 456, 461-62 (1st Cir. 2009)).        Nothing in the

events described shows that Escobar or his family were harassed

for their political opinions.   Further, the Guatemalan government

and the guerrillas signed a peace agreement in 1996, and the

guerrillas "renounced the use of force to achieve political goals."

INS v. Ventura, 537 U.S. 12, 17 (2002) (per curiam) (quoting State

Department report).

           Alternatively,   Escobar     asserts   a   "very   reasonable

possibility that he will be persecuted in Guatemala based upon his

membership in the particular social group of Guatemalan nationals

repatriated from the United States." His theory appears to be that

Guatemalan gangs will assume that he amassed significant wealth

during his two-decade-long stay in the United States and that he

will be a target of extortion and other criminal activity as a

result of his perceived wealth.    He relies on "personal knowledge

of people who have been harmed when they returned to Guatemala from

the United States" and reports from the State Department and human




                                  -5-
rights organizations confirming that violent crime in Guatemala is

widespread.

          We rejected such a legal theory in Sicaju-Diaz v. Holder,

663 F.3d 1 (1st Cir. 2011).    It is one thing to be targeted for

expropriation (or worse) by the government because of social class,

race or ethnicity; it is quite another for wealthy citizens to be

targeted by criminals merely because they have wealth to steal.

Sicaju-Diaz, dealing directly with Guatemalans at risk of crime

because they were perceived to be wealthy, rejected the view that

this is persecution based on membership in "a social class or

group" within the meaning of the INA.     Id. at 4; accord Diaz v.

Holder, 459 Fed. App'x 4, 6 (1st Cir. 2012).

          Escobar argues that his "particular social group" of

repatriated Guatemalans is different from the group rejected in

Sicaju-Diaz because wealth is not an immutable characteristic

whereas Guatemalan nationals who have lived in the United States

and are thus perceived as wealthy "cannot change the fact that

they . . . lived in the United States."      But being a target for

thieves on account of perceived wealth, whether the perception is

temporary or permanent, is merely a condition of living where crime

is rampant and poorly controlled.      The poor, because of their

vulnerability, are also potential targets.    Thus, Escobar's gloss

would make most inhabitants of crime-ridden countries members of a

social group thus defined.    Sicaju-Diaz, 663 F.3d at 4.



                                 -6-
            Statutory withholding of removal under INA § 241(b)(3),

8 U.S.C. § 1231(b)(3), requires an even greater likelihood of

persecution than asylum, Lobo, 684 F.3d at 19-20, so Escobar's

request for statutory withholding necessarily fails.            Nor is he

eligible for relief under the Convention Against Torture, as

Escobar has not established that there is any prospect that he will

be "tortured" if returned to Guatemala.         8 C.F.R. § 208.16(c)(2).

There may    be   "credible   reports    of   torture, abuse,   and   other

mistreatment" by members of Guatemala's national civilian police,1

but this is a far cry from showing that the individual seeking

asylum is a likely target.

            The petition for review is denied.




     1
      U.S. Dep't of State, Bureau of Democracy, Human Rights, and
Labor, 2010 Human Rights Reports: Guatemala 6 (Apr. 8, 2011). The
State Department country report for the following year makes no
mention at all of government-sanctioned torture in Guatemala. See
U.S. Dep't of State, Bureau of Democracy, Human Rights, and Labor,
2011 Human Rights Reports: Guatemala (May 24, 2012).

                                   -7-